Citation Nr: 0823895	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-22 753	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured right clavicle, rated as 10 percent disabling for 
the period between November 10, 1998, and January 12, 2006, 
and as 20 percent disabling thereafter.

2.  Entitlement to an increased (compensable) rating for 
residuals of a fractured left thumb.

3.  Entitlement to an increased rating in excess of 30 
percent for residuals of a fractured right great toe.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to October 
1974 and from January 1981 to September 1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied 
entitlement to compensable evaluations for residuals of right 
clavicle and left thumb fractures and granted an increased 
rating of 10 percent for residuals of a right great toe 
fracture, effective November 10, 1998.  

In August 2004, the veteran provided testimony at a hearing 
before the undersigned at the Los Angeles RO.  A transcript 
of the hearing is of record.

The veteran's appeal was previously before the Board in May 
2006 when the Board remanded the case for further action by 
the originating agency.  The case has been returned to the 
Board for further appellate action.

In a November 2007 rating decision, the veteran was awarded 
an increased rating of 30 percent for residuals of a 
fractured right great toe, effective November 10, 1998.  A 10 
percent, rating was also granted for residuals of a fractured 
right clavicle from November 10, 1998, to January 12, 2006, 
and 20 percent thereafter.  A veteran is generally presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Although the veteran was awarded the 
maximum schedular rating for his disability, the issue was 
certified to the Board for appellate consideration, and will 
be adjudicated in this decision.

In its May 2006 decision and remand, the Board referred the 
issues of entitlement to increased ratings for degenerative 
arthritis of the right hip and a low back disability for 
initial adjudication.  These issues have not yet been 
adjudicated, and are once again referred to the RO for the 
appropriate action. 


FINDINGS OF FACT

1.  The residuals of a right clavicle fracture have been 
manifested by limitation of arm motion to shoulder level 
throughout the appeal period without malunion or nonunion of 
the scapula or humerus.

2.  The residuals of a fractured left thumb consist of some 
pain and limitation of motion; there is not a gap of one to 
two inches between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers; the thumb is not 
ankylosed.  

4.  The residuals of a fractured right great toe most nearly 
approximate amputation with removal of the metatarsal head.


CONCLUSIONS OF LAW

1.  The v residuals of a fractured right clavicle warrant a 
20 percent rating, but not higher.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201, 5202, 
5203 (2007).

2.  The schedular criteria for a compensable rating for 
residuals of a fractured left thumb are not met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 5152, 
5224, 5228 (2007).

3.  The schedular criteria for a rating in excess of 30 
percent for residuals of a fractured right great toe are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.68, 4.71a, 
Diagnostic Codes 5171, 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in October 2003, the RO notified the 
veteran of the evidence needed to substantiate his claims for 
increased ratings.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a May 2006 letter.  

The Court has also held that at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The October 2003 letter told the veteran that to substantiate 
his claims he should submit evidence showing that the 
disabilities had worsened.  It also provided examples of the 
types of evidence that he could submit or ask VA to obtain.  

In addition, the veteran has been specifically notified by 
the May 2006 Dingess notification letter that evidence 
demonstrating the effect his disabilities have had on his 
employment would aid in substantiating his claim.   

The veteran has not received notification that evidence 
showing the effect of his disabilities on his daily life 
would aid in substantiating his claims.  Any notice error 
will be presumed prejudicial unless VA can show that the 
error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law." 
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007)  .

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).

A procedural or substantive error is prejudicial when the 
error affects a substantial right that a statutory or 
regulatory provision was designed to protect. See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984). Such an 
error affects the essential fairness of the adjudication. 
Id.; see Parker v. Brown, 9 Vet. App. 476 (1996); see also 
Intercargo Ins. Co. v. United States, 83 F.3d 391 
(Fed.Cir.1996).  Accordingly, if the error does not affect 
the "essential fairness" of the adjudication by preventing 
her meaningful participation in the adjudication of the 
claim, then it is not prejudicial.  McDonough, supra Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006).

The notice defect does not constitute prejudicial error in 
this case because the veteran demonstrated actual knowledge 
of the need for evidence of the impact of his disabilities on 
employment and daily life specifically by his testimony 
during his August 2004 hearing and through statements 
submitted to VA in support of his claim.

The issues currently before the Board are entitlement to 
increased ratings for residuals of fractures of the right 
clavicle, right great toe, and left thumb.  Some of the 
relevant rating criteria require specific limitation of 
motion.  The veteran was not provided this information in a 
VCAA notice letter.  He was informed of the rating criteria 
in the statement of the case.  A statement of the case cannot 
provide VCAA compliant notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The veteran should, however, 
have been able to glean from the notice what was needed to 
substantiate his claim.  He had months and years after 
receiving this information in which to submit evidence, 
advance arguments, and offer testimony.  He thus, had a 
meaningful opportunity to participate in the adjudication of 
his claim after receiving actual notice.  

Additionally, the VCAA letters provided notice on the fourth 
element of Vazquez-Flores notice by providing examples of 
evidence the veteran could submit or ask VA to assist in 
obtaining.

The May 2006 letter provided notice should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes.  The veteran was 
accordingly made aware of the requirements for increased 
evaluations pursuant to Vazquez-Flores.

The May 2006 notice was provided after the initial 
adjudication of the claim.  This timing deficiency was cured 
by readjudication of the claim after the notice was provided.  
Mayfield v. Nicholson.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations in response 
to his claims. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

A.  General Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


B.  Right Clavicle

Entitlement to service connection for residuals of a 
fractured right clavicle was granted in an October 1996 
rating decision.  An initial noncompensable rating was 
assigned, effective March 28, 1996.  The veteran submitted a 
claim for an increased rating that was received in November 
1998.  

Records of outpatient treatment at a VA Medical Center (VAMC) 
indicate that the veteran had "full" range of motion of his 
right shoulder with crepitus in October 1998.  Strength was 
full, but crepitus was noted.  Hawkin's test was negative for 
painful motion.  Strength was full.  The diagnosis was 
chronic nonspecific right shoulder pain.  

The veteran was provided a VA examination of his right 
shoulder and clavicle in August 1999.  He reported that he 
fractured his right clavicle near the sternum in 1987 and 
that it had healed with a distorted shape.  He also 
complained of weakness and a little pain.  Examination of the 
right shoulder showed that it lacked strength compared to the 
left, particularly when the arm was lifted above the 
shoulder.  The right clavicle was distorted near the sternum 
with a normal shoulder.  Range of motion of the arm was 
"normal" in terms of extension above the head and flexion 
behind the back.  The veteran was found to be right-handed.  
The examiner concluded that the veteran had minimal 
disability due to muscle weakness of the right arm when it 
was lifted above the shoulder.  The examiner noted that right 
shoulder X-rays from October 1998 were normal. 

The veteran's shoulder was again examined at the VAMC in 
October 2000.  He complained of aching and popping.  Passive 
range of motion was full with good muscle strength testing.  
Abduction was to 90 degrees with mild pain.  X-rays of the 
shoulder were unremarkable and the clavicle showed an old 
well-healed fracture with a slightly enlarged medial end.  
The diagnosis was chronic impingement syndrome of the right 
shoulder with status post medial right clavicle fracture.

In November 2002, the veteran's right shoulder abduction was 
limited to 100 degrees and internal and external rotation 
lacking 10 degrees without pain.  Hawkins test was positive 
at extremes of motion.  Based on June 2002 X-rays of the 
clavicle that were negative for abnormalities, the examining 
doctor found that there was evidence of acute right shoulder 
osseous injury or degenerative disease.  The diagnosis was 
right shoulder impingement syndrome.  

The veteran's second VA examination was provided in January 
2003.  The examiner noted that the right clavicular head was 
somewhat more prominent than the left side, but both 
shoulders were level.  Mild grating was noted, but there was 
no significant pain, tenderness, or weakness with motion.  
There was no lack of endurance, fatigue, or incoordination.  
Range of motion was full without pain.  Impingement, 
apprehension, and drop tests were all negative.  Muscle 
strength was full.  The diagnosis was status post fracture of 
the right clavicle with mild degenerative arthritis of the 
right acromiclavicular joint.  

During a March 2003 VAMC examination, flexion of the right 
shoulder was limited to 110 degrees with abduction to 90 
degrees.  External and internal rotation were to 60 degrees.  
Motion was also limited with horizontal adduction.  Right 
shoulder impingement was again diagnosed and a shoulder range 
of motion and rotator cuff strength program were recommended.  

The record also contains an August 2004 letter from the 
veteran's VAMC physician noting that the veteran's current 
orthopedic condition had severely limited his daily 
activities and have resulted in periods of incapacitation.  
With respect to the veteran's right clavicle, the doctor 
noted that the veteran had limited range of motion with his 
dominant arm, and was not able to raise his arm above 
shoulder level.  The fractured right clavicle had healed 
abnormally and resulted in an overall loss of strength.  The 
veteran was noted to be physically dominant with his right 
hand, but left-hand dominant with respect to writing.  

In another letter dated January 2006, the VAMC physician 
again notes that the veteran was not able to raise his 
dominant right arm above shoulder level due to limitation of 
motion.  Environmental, seasonal, and temperature changes 
resulted in ankylosis of the entire right arm.  

The veteran's most recent VA examination was conducted in 
April 2007.  He complained of a constantly painful right 
shoulder and limited use of the arm at or above the shoulder 
level.  He also stated that he was unable to work due to his 
right shoulder disability and his activities had diminished 
to a mostly sedentary lifestyle.  The veteran was noted to be 
left-handed.  Abduction of the right shoulder was to 110 
degrees with pain throughout the entire arch of movement.  
Forward flexion was to 110 degrees on the right with pain at 
80 degrees.  External rotation was to 40 degrees with pain 
throughout.  Internal rotation was to 90 degrees with pain at 
towards the endpoint.  With repetitive movement, the veteran 
complained of increased pain, weakness, and difficulty 
lifting his arm.  Following repetitive movement, the veteran 
lost an additional 20 degrees of abduction and forward 
flexion due to pain and weakness.  There was no ankylosis of 
the shoulder girdle, but a small deformity with hypertrophic 
bone enlargement was noted.  There was no significant 
evidence of atrophy of the deltoid muscle group.  X-rays from 
March 2007 showed mild acromioclavicular joint degenerative 
changes.  The examiner found that there was no evidence of 
neuromuscular involvement, and no injury to the right 
humerus.  There was no false joint or flailed joint of the 
shoulder.  

In an April 2007 addendum to the examination report, the VA 
examiner noted that a right shoulder and clavicle MRI had 
been performed.  Further diagnoses of chronic strain of the 
right shoulder superimposed on tensynovitis, partial tear of 
the rotator cuff, and degenerative osteoarthritis of the 
acromioclavicular joint were rendered.  There were no 
evidence of acute osseous injury to the clavicle.

Legal Criteria

The normal range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2007).  

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  A 20 percent evaluation is merited for 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2007).

Diagnostic Code 5203 for impairment of the clavicle or 
scapula provides that malunion of the clavicle or scapula, or 
nonunion without loose movement, warrants a 10 percent 
evaluation.  A 20 percent evaluation requires nonunion with 
loose movement or dislocation.  These disabilities may also 
be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Limitation of motion of the shoulder is evaluated under 
Diagnostic Code 5201.  It provides for a 20 percent 
evaluation for limitation of motion of the major or minor arm 
when motion is possible to the shoulder level.  Limitation of 
motion to midway between the side and shoulder level warrants 
a 20 percent evaluation for the minor arm and a 30 percent 
evaluation for the major arm.  Limitation of motion to 25 
degrees from the side warrants a 30 percent for the minor arm 
and 40 percent for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Diagnostic Code 5202 for impairment of the humerus provides 
for a 30 percent evaluation for recurrent dislocation of the 
scapulohumeral joint of the major extremity with frequent 
episodes and guarding of all arm movements, and a 20 percent 
rating for the minor arm; with infrequent episodes and 
guarding of movement only at shoulder level, a 20 percent 
evaluation is appropriate for either arm.  Malunion of the 
humerus, with marked deformity, warrants a 30 percent rating 
for the major arm and a 20 percent evaluation for the minor 
extremity; a 20 percent rating is for assignment for 
malunion, with moderate deformity of either extremity. 


Analysis

As a preliminary matter, the Board notes that the record 
contains conflicting evidence as to the veteran's dominant 
upper extremity.  The August 1999 VA examiner found that the 
veteran was right-handed, while the April 2007 VA examiner 
concluded that the veteran was left-handed.  In August 2004, 
the veteran's VAMC physician noted that the veteran was 
physically dominant with his right hand, but left-hand 
dominant with respect to writing.  Therefore, the Board for 
purposes of the rating the veteran's residuals of a right 
clavicle fracture, the right arm will be considered the major 
upper extremity.  

In determining the range of motion for purposes of Diagnostic 
Code 5201, VA must consider the ranges of flexion and 
abduction.  Mariano v. Principi, 18 Vet. App. 217 (2004).  On 
every examination since October 2000 the veteran has been 
found to have abduction limited a level that approximates 
shoulder level.  Earlier evaluations reported "normal" 
motion, but did not report specific ranges of abduction and 
did not comment on the impact of functional factors.  In an 
August 2004 letter, the veteran's VA physician stated that 
the veteran's right shoulder had limitation of motion with 
his dominant right arm and he was not able to move it above 
the shoulder level.  Resolving reasonable doubt in the 
veteran's favor, a 20 percent rating is warranted throughout 
the appeal period under Diagnostic Code 5201 for limitation 
of motion of the major arm to shoulder level.  

A rating in excess of 20 percent for this period is not 
warranted as there is no evidence that the veteran has 
limitation of motion to midway between the side and shoulder 
level or impairment or malunion of the humerus.  Range of 
motion was limited at the veteran's April 2007 VA 
examination, but even when all pertinent disability factors 
are considered, it is clear that the veteran's right arm was 
not limited to midway between the side and shoulder.  In 
addition, the examiner found that there was no ankylosis, no 
injury to the humerus, and an X-ray and MRI showed no acute 
osseous injury and only mild acromioclavicular joint 
degenerative changes.

In addition, diagnostic studies have not shown impairment or 
malunion of the humerus, therefore an increased rating is not 
warranted under Diagnostic Code 5202.  While the veteran has 
been found to have a small deformity of the right clavicle 
with hypertrophic bone enlargement, there is no evidence of 
loose movement of the shoulder or dislocation.  Therefore, an 
increased rating is not appropriate under Diagnostic Code 
5203 for impairment of the clavicle.

Accordingly, the Board finds that the veteran's residuals of 
a right clavicle fracture warrant an increased rating of 20 
percent, but not higher, for the period beginning August 16, 
2004.  

C.  Left Thumb

Factual Background

Entitlement to service connection for residuals of a 
fractured left thumb was granted in the October 1996 rating 
decision.  An initial noncompensable disability rating was 
assigned, effective March 28, 1996.  A claim for an increased 
rating was received in November 1998.

In response to his claim for an increased rating, the veteran 
was provided a VA examination in August 1999.  He reported a 
slight decrease in range of motion when flexing the left 
thumb.  He stated that the thumb was not painful, and did not 
interfere with his daily activities.  The veteran was right-
handed.  Upon examination, the left thumb appeared normal, 
although flexion was decreased when compared to the right.  
He could easily touch the left fifth finger, but could touch 
the left palm only with difficulty.  There was no swelling, 
erythema, or tenderness.  X-rays of the left thumb were 
normal.  

The veteran was afforded another VA examination in January 
2003.  There was full painless range of motion of all 
fingers, and the left thumb was able to touch the fifth 
metacarpal head as well as the dorsal crease.  None of the 
fingers showed any deformities.  Range of motion of the left 
thumb indicated radial abduction to 70 degrees, palmar 
abduction to 70 degrees, metacarpal phalageal and 
interphalangeal flexion to 60 degrees.  X-rays of the left 
hand were normal with no evidence of arthritis, mal-
alignment, or fractures of the thumb.  The diagnosis was 
status post fracture of the left thumb with no significant 
residuals.  

In an August 2004 letter, the veteran's VA physician stated 
that the veteran experienced decreased range of motion of the 
left thumb.  The veteran was noted to be physically dominant 
with his right hand, but left-hand dominant with respect to 
writing.  Following 30 minutes of writing, the veteran would 
experience fatigue, stiffness, and soreness.  

The veteran's most recent VA examination was provided in 
April 2007.  He reported pain and stiffness at the base of 
the thumb that would increase with repetitive use.  He stated 
that he had constant pain precipitated by repetitive 
gripping, and grabbing of large objects.  Upon physical 
examination, the fingers all appeared normal, and the veteran 
was able to flex and touch the tips of all fingers without 
pain.  Pressure over the first metacarpophalageal joint 
caused mild tenderness.  

The veteran was found to be left-hand dominant.  Range of 
motion of the left thumb was full, and the thumb was not 
ankylosed.  X-rays of the left thumb were normal.  The 
examiner found that there was no additional functional 
impairment to the left thumb with repetitive motion.  The 
only functional component of the veteran's injury was 
weakness of grip due to pain on motion.  

Analysis

The left thumb fracture residuals are currently rated as 
noncompensably disabling for limitation of motion under 
Diagnostic Code 5224.

The criteria for rating finger ankylosis and limitation 
changed during the pendency of this appeal. 67 Fed. Reg. 
48,785 (Jul. 26, 2002) (codified at 38 C.F.R. § 4.71a) 
(effective August 26, 2002).  The criteria for rating finger 
amputations were unchanged. 

Diagnostic Code 5152 provides for assignment of a 20 percent 
rating for amputation of the major thumb at the distal joint 
or through the distal phalanx. A 30 percent rating is 
warranted for amputation of the major thumb at the 
metacarpophalangeal joint or through the proximal phalanx. 
Finally, a 40 percent rating is warranted for amputation of 
the major thumb with metacarpal resection. 38 C.F.R. § 4.71a, 
Diagnostic Code 5152.

The old and new versions of Diagnostic Code 5224 provide a 
maximum evaluation of 20 percent for unfavorable ankylosis of 
the thumb and a 10 percent evaluation for favorable 
ankylosis. 38 C.F.R. § 4.71a, Diagnostic Code 5224 (2002 & 
2007).

Under the old rating criteria, favorable ankylosis existed 
where flexion of the tip of the finger was possible to within 
2 inches of the transverse fold of the palm.  Limitation of 
motion of less than 1 inch in either direction was not 
considered disabling.  38 C.F.R. § 4.71a, Note (a) following 
Diagnostic Code 5223 (2002)

Newly adopted Diagnostic Code 5228 also provides for ratings 
based on limitation of motion of the thumb. 38 C.F.R. § 
4.71a, Diagnostic Code 5228.  A noncompensable rating is 
provided when there is a gap of less than one inch between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers.  A 10 percent rating is provided when 
there is a gap of one to two inches between the thumb pad and 
fingers, a 20 percent rating is provided when the gap between 
the thumb and fingers is more than two inches.  

Under the new version of Diagnostic Code 5224, ratings for 
ankylosis require that the digit actually be ankylosed.  
38 C.F.R. § 4.71a, Notes preceding Diagnostic Code 5216 
(2007).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).

The record contains no evidence of ankylosis of the left 
thumb, in fact the April 2007 VA examiner specifically found 
that the left thumb was not ankylosed. Therefore, evaluation 
under the current version of Diagnostic Code 5224 is not 
warranted. 

With respect to limitation of motion of the left thumb, the 
veteran testified at his August 2004 hearing that his finger 
would become painful after writing for half an hour and that 
he had difficulty touching his fingers with his thumb.  In 
addition, while the August 1999 VA examiner and the veteran's 
VA physician in his August 2004 noted that the veteran had 
some limitation of motion of the thumb, there is no evidence 
of a gap of a least one inch between the left thumb pad and 
the fingers.  At the veteran's most recent VA examination in 
April 2007, he was able to flex his left thumb and touch the 
tips of all of his fingers without functional complaints.  X-
rays of the left thumb throughout the entire claims period 
have been normal.  Therefore, the criteria for a compensable 
evaluation under Diagnostic Code 5228 are not met. 

The Board has considered entitlement to an evaluation under 
other rating codes, but there are no other applicable rating 
codes that provide for a compensable rating for the veteran's 
thumb disability.  The Board notes that the evidence does not 
show that the veteran has suffered amputation of all or part 
of his thumb nor has he manifested symptoms that approximate 
amputation.  38 C.F.R. § 4.71a, Code 5152. 

D.  Right Great Toe

Factual Background

Service connection for degenerative changes of the right 
great toe was granted in an October 1996 rating decision with 
an initial rating assigned, effective March 28, 1996.  The 
veteran's current claim for an increased rating was received 
in November 1998.  

In the June 2002 rating decision on appeal, the veteran's 
disability was recharacterzied as residuals of a right great 
toe fracture, and an increased rating of 10 percent was 
assigned, effective November 10, 1998.  In addition, the 
Board granted service connection for the veteran's left foot 
hallux rigidus in its May 2006 decision, and the RO assigned 
a 10 percent rating, effective October 11, 1999, in an August 
2006 rating decision.  The Board notes that this issue is not 
currently on appeal, and will therefore limit its decision to 
analysis of the veteran's residuals of a right great toe 
fracture.  

Records of treatment from the VAMC show that the veteran was 
provided custom orthotics to treat his foot disorders, and in 
October 1998 was noted to have decreased range of motion of 
the great toes with no dorsiflexion of the right great toe.  
X-rays showed significant loss of joint space of the 
bilateral metacarpophalangeal joints.  Hallux rigidus was 
diagnosed.  

In May 1999 the veteran was noted by a VAMC physician to have 
bilateral osteoarthritis of the first metatarsophalangeal 
joints.  Range of motion of the great toes was to 4 or 5 
degrees with pain.  

The veteran was provided a VA examination in August 1999.  He 
reported that he had previously fractured his right foot and 
now experienced pain in his right foot at the first 
metatarsal joint.  Examination of the feet showed a well-
healed surgical scar of the first metatarsal of the right 
foot.  The toes of both feet had limited ability to extend 
with pain on the right with elevation above 0 degrees.  The 
examiner found that the right foot was the most severe of the 
veteran's orthopedic disabilities as X-rays showed arthritis 
of the metatarsal joints, right worse than left.  The veteran 
experienced limitation in his walking.  

In an October 2000 letter, the veteran's VAMC physician noted 
that the veteran had degenerative joint disease of the first 
metatarsalphalangeal joints of both feet.  He was treated 
with functional orthotic devices and would require surgical 
intervention in the future.  The veteran experienced pain in 
both feet and was not capable of walking long distances or 
standing for prolonged periods due to pain.  

Upon VA examination in January 2003, the veteran reported 
incurring multiple foot injuries during service including a 
right great toe fracture.  The veteran's gait was normal, but 
he could not toe walk due to stiffness and pain in his toes.  
The first metatarsalphalangeal joints of the toes were 
abnormal with crepitation and tenderness.  The right toe had 
dorsiflexion from 8 to 50 degrees and plantar flexion from 10 
to 30 degrees with pain.  X-rays showed irregular 
metatarsalphalangeal joints and significant degenerative 
arthritis.  The diagnosis was bilateral hallux rigidus with 
osteoarthritis.  

X-rays from the VAMC in June 2002 showed severe degenerative 
changes of the bilateral metatarsophalangeal joints of the 
feet.  

In a January 2006 letter, the veteran's physician noted that 
the veteran no longer had any cartilage in either his left or 
right head metatarsal joints that had resulted in extremely 
unfavorable complete ankylosis of the major joints of the 
feet.  The joints were also severely sensitive to touch and 
movement.  Any contact with hard surfaces resulted in severe 
pain.  His mobility was greatly limited.  

The veteran's most recent VA examination was conducted in 
April 2007.  He reported having pain with weight bearing, 
walking, and movement of the right great toe.  The veteran's 
gait was poor and he had difficulty with squatting, stooping, 
running, jumping, and walking over uneven terrain.  
Inspection of the feet showed an enlarged first metatarsal 
joint on the right and left side.  Standing flat, the veteran 
had bilateral hallux valgus.  Dorsiflexion of the right great 
toe was to 5 degrees with pain throughout the arc of 
movement.  Plantar flexion was full.  X-rays of the right 
foot showed degenerative changes of the first 
metatarsophalangeal joint, mild hallux valgus, and slight 
decreased mineralization.  There had been no significant 
change since the veteran's most recent August 2006 X-rays.  
The examiner found that the veteran's right great toe 
disability approximated amputation of the metatarsal head.  
The diagnosis was bilateral degenerative joint disease of the 
first metatarsophalangeal joint of the right and left great 
toes and bilateral hallux valgus.   

Analysis

The residuals of the fractured right great toe are currently 
rated as 30 percent disabling under Diagnostic Code 5171 for 
amputation of the right great toe.

The veteran is currently in receipt of the maximum rating 
possible under Diagnostic Code 5171.  The Board notes that 
this is also the maximum evaluation permitted by the 
amputation rule in 38 C.F.R. § 4.68, which provides that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for an amputation at the elective site, 
were an amputation to be performed. 

While Diagnostic Code 5284 for rating foot injuries is also 
applicable to the veteran's claim, the maximum rating 
allowable for a severe foot injury is also 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Therefore, a rating in excess of 30 percent is not possible 
under this diagnostic code.  

Extraschedular Ratings

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's symptoms consist mainly of limitation of motion 
and pain.  The rating criteria, as discussed above 
contemplate such symptomatology.  There have been no reports 
of exceptional factors such as frequent hospitalization of 
marked interference with employment.  Referral for 
consideration of an extraschedular rating is therefore not 
warranted.


ORDER

Entitlement to an increased rating of 20 percent for 
residuals of a fractured right clavicle for the entire 
appeals period is granted.

Entitlement to an increased (compensable) rating for 
residuals of a fractured left thumb is denied.

Entitlement to an increased rating in excess of 30 percent 
for residuals of a fractured right great toe is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


